Citation Nr: 1444076	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected temporomandibular joint dysfunction (TMJ) prior to June 9, 2012, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel










INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 10 percent for service-connected TMJ. 

By a February 2013 decision of a Decision Review Officer (DRO), the rating assigned the Veteran's service-connected TMJ was increased to 20 percent, effective June 9, 2012. As the 20 percent disability rating is less than the maximum available rating, and there remains a period of time during the current appellate period during which the 20 percent rating was not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for tension headaches, to include as secondary to service-connected TMJ, has been raised by the record. While such a claim has been previously denied, the VA examiner, in June 2012, included a diagnosis of tension headaches related to the Veteran's TMJ. There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initially adjudicated this raised claim. Since the Board does not have jurisdiction over the claim, it is referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1. Prior to June 9, 2012, the Veteran's service-connected TMJ was manifested by pain, tenderness, crepitus, popping, difficulty eating, lateral excursion no less than 4 millimeters, and inter-incisal distance no less than 34 millimeters.
 
2. Since June 9, 2012, the Veteran's service-connected TMJ is manifested by pain, tenderness, crepitus, popping, difficulty eating, lateral excursion no less than 4 millimeters, and inter-incisal distance no less than 21-30 millimeters.


CONCLUSIONS OF LAW

1. Prior to June 9, 2012, the criteria for a rating in excess of 10 percent for service-connected TMJ were not met. 38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.149, Diagnostic Code (DC) 9905 (2013). 

2. Since June 9, 2012, the criteria for a rating in excess of 20 percent for service-connected TMJ are not met. 38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.149, DC 9905 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013). The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board finds that adequate notice, by an April 2010 letter, was provided in relation to the claim decided herein. Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide, as well as notice as to disability ratings and effective dates. Accordingly, the Board finds that VA has satisfied its duty to notify.

VA has also done everything reasonably possible to assist the Veteran. All identified and available post-service treatment records have been associated with the claims file. The Veteran discussed, over the course of the appeal, private treatment at Kaiser Permanente. He submitted his private treatment records; however, such were related to disabilities claimed at the time of the submission, but not presently on appeal. In a January 2011 letter, the AOJ asked that the Veteran submit his relevant private treatment records or authorize VA's assistance in obtaining such. The Veteran did not respond. In his March 2012 Substantive Appeal, he asserted that while he did not receive a letter requesting such records, he had submitted his own private treatment records on a number of occasions. 

Further, the Veteran's service-connected TMJ was evaluated in October 2009, May 2010, and June 2012. The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). The duty to assist has been fulfilled.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

Although the veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In determining the present level of a disability for any increased rating claim, the application of staged ratings is considered. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, January 15, 2009, one year prior to the Veteran's January 15, 2010, claim, until VA makes a final decision on the claim. See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. 

By the June 2010 rating decision, the 10 percent rating assigned to the Veteran's service-connected TMJ, under DC 9905, was continued. By the February 2013 DRO decision, the rating was increased under DC 9905 to 20 percent, effective June 9, 2012. 

DC 9905, which pertains to limitation of motion of temporomandibular articulation, provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters. A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 millimeters. A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters, and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 millimeters. A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150, DC 9905. 

As the Veteran is already in receipt of 10 percent ratings during both periods on appeal, and as the lateral excursion and inter-incisal distance may not be combined; the portion of DC 9905 related to providing a maximum 10 percent rating for limited lateral excursion may not serve as a basis for an increased rating in the present appeal. Id. The Board will thus limit its analysis to the Veteran's inter-incisal range. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). In this case, however, the Veteran has demonstrated compensable limitation of motion during both appellate periods and further inquiry as to the presence of arthritis is not required. 

In considering the applicability of other regulatory criteria, the Board finds that there is no evidence that the Veteran's service-connected TMJ is manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, nonunion of the mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth, or malunion or nonunion of the maxilla. Thus DCs 9900-9903 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal. 38 C.F.R. § 4.150, DCs 9900-9903, 9906-9916 (2013). 

On VA examination in October 2009, conducted to evaluate a separate dental disability, the Veteran reported that he currently worked as a computer programmer. He complained of slight pain upon constant functioning on the left temporomandibular joint. He reported that the joint did not pop as often as it had the in past, however, when the joint did pop, he had a little more pain than he experienced previously. He reported clicking as well. He complained of a little more discomfort than he had experienced previously, in the muscles of mastication on the left side during flare-ups. The examiner found no functional impairment and the Veteran demonstrated, after repetitive testing, vertical excursion of 42 millimeters and lateral excursion of 4 millimeters. There was no subsequent decrease in motion, weakness, fatigability, incoordination, or any other functional limitation. There was a slight amount of pain in the left at the midpoint, after repetitive motion. Digital panoramic radiograph was unremarkable.
On VA examination in May 2010, the Veteran reported that he was still employed as a computer programmer. He complained of popping in the left joint, more bothersome than the popping in the right joint, with discomfort and loud clicking, more so on the left. He reported some crepitus on the left side. He complained of discomfort while eating, and some catching, without locking. He reported that he had some limitation of motion, and that he was unable to bite into a large hamburger or bigger things because he was limited in the amount he could open and close his mouth. He denied specific dental care for his TMJ. The examiner noted that the appliance worn by the Veteran was solely for teeth-straightening. The examiner reported that the Veteran's TMJ did not affect his work. The examiner reported that the Veteran presented with significant decreased motion to include inter-incisor distance of 34 millimeters, left lateral excursion of 6 millimeters, and right lateral excursion of 4 millimeters. There was subjective discomfort and objective clicking, with some reported fatigue, with repetitive motion.  X-ray examination revealed no bony loss.

At the time of his August 2010 Notice of Disagreement, the Veteran reported that his symptoms were severe in the left joint. He asserted that his left jaw used to make a loud clicking noise and would become painful if he clicked it too much; however, his jaw now made a deeper popping noise and hurt every time he popped it. He complained of right-sided popping as well, and reported that both sides were very painful. He reported that all his doctor said he could do was advise him to avoid gum chewing and eating hard foods. He reported that while the VA examiner, in May 2010, reported that his inter-incisal distance was 34 millimeters, there were days when he could barely open his mouth.

On VA examination in June 2012, the examiner reported that the Veteran's TMJ had become more pronounced since the last time he had personally examined the Veteran in October 2009. The Veteran reported flare-ups that impacted the function of his joint, with increasing pain. There was localized tenderness on palpation of the joints, with clicking or crepitus. The examiner noted that the Veteran had significantly less movement when compared to his motion measured in October 2009. He demonstrated inter-incisal distance of 21-30 millimeters, with pain at 21-30 millimeters, and lateral excursion greater than 4 millimeters, with pain at greater than 4 millimeters. The Veteran was able to perform repetitive testing and after such, demonstrated the same range of motion. The examiner reported that there was both additional limitation of motion and functional loss/impairment after repetitive testing, to include less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. The examiner reported that the Veteran's TMJ impacted his ability to work, in that he had limitation in chewing most foods, pain on movement, and popping in the joints.  Radiographs showed no significant change from October 2009.

Prior to June 9, 2012, the Veteran demonstrated vertical excursion of 42 millimeters, with slight pain and without functional limitation after repetitive testing, on VA examination in October 2009; and inter-incisor distance of 34 millimeters, with some fatigue and discomfort with repetitive testing, on VA examination in May 2010. There is no evidence of inter-incisal distance of less than 31 degrees, as is required for an increased rating, a 20 percent rating, under DC 9905. Thus, DC 9905 may not serve as a basis for a rating in excess of 10 percent for service-connected TMJ prior to June 9, 2012. 38 C.F.R. § 4.150, DC 9905. There is no evidence of greater limitation of motion. While the VA examiners, in October 2009 and May 2010, noted slight pain and some fatigue and discomfort, respectively, after repetitive testing, there is no evidence that such functionally limited his motion. 38 C.F.R. §§ 4.40, 4.45, and 4.59; see Mitchell, DeLuca, supra. 

In this regard, while the Veteran, in his August 2010 Notice of Disagreement, reported that while he demonstrated 34 millimeters of inter-incisal distance on VA examination in May 2010, there were times when he could barely open his mouth. Indeed, the Board does not argue that the Veteran experienced the sensation of being only barely able to open his mouth, it is significant that he in fact demonstrated 34 millimeters of inter-incisal distance during the VA examination cited and specifically reported that he had some limitation of motion, and that he was unable to bite into a large hamburger or bigger things because he was limited in the amount he could open his mouth. There is no evidence that the Veteran, by his demonstrated motion and self-reported restrictions on VA examinations, has motion limited beyond 4 or more millimeters of lateral excursion and, at its worst, 34 millimeters of inter-incisal distance. 
Since June 9, 2012, the Veteran demonstrated inter-incisal distance of 21-30 millimeters, with pain, less movement than normal, weakened movement, excess fatigability, and incoordination after repetitive testing, on VA examination in June 2012. There is no evidence of inter-incisal distance of less than 21 degrees, as is required for an increased rating, a 30 percent rating, under DC 9905. Thus, DC 9905 may not serve as a basis for a rating in excess of 30 percent for service-connected TMJ since June 9, 2012. 38 C.F.R. § 4.150, DC 9905. There is no evidence of greater limitation of motion. While the VA examiner, in June 2012, noted that the Veteran had functional loss and loss of range of motion after repetitive testing, to include less movement, weakened movement, excess fatigability, incoordination, and pain, he demonstrated 21-30 millimeters of motion after repetitive testing. There is thus no evidence that such functionally limited his motion. 38 C.F.R. §§ 4.40, 4.45, and 4.59; see Mitchell, DeLuca, supra. 

The Board has considered whether a higher evaluation might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. However, the Board finds that the evidence of record demonstrates that prior to June 9, 2012, the Veteran's service-connected TMJ warrants a 10 percent rating, and since June 9, 2012, the disability warrants a 20 percent rating. The claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered the three-part test, based on the language of 38 C.F.R.       § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular evaluation, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The 

The relevant rating criteria in the present appeal contemplate decreased lateral excursion and inter-incisal distance. The Veteran has reported, competently and credibly, and demonstrated, other symptoms related to his service-connected TMJ, including pain, tenderness, fatigue, popping, clicking, catching, and crepitus. While these symptoms result in the limited motion contemplated by the rating criteria, it remains that such symptoms are not specifically considered. Thus, arguably, the rating criteria do not necessarily contemplate the Veteran's symptomatology. However, there is no evidence of an exceptional or unusual disability picture such as evidence of marked interference with employment or frequent periods of hospitalization. While the examiner reported, in June 2012, the Veteran's difficulty eating, pain, and popping in the joints, impacted his work, the Veteran has worked as a computer programmer and has not asserted or offered evidence that his symptoms have caused any, let alone marked, interference with employment. There is no evidence of any hospitalization. As there is no indicia of an exceptional or unusual disability picture, the second prong of the Thun test is not met and the Board need not consider wither the award of an extraschedular disability rating must be in the interest of justice. Thus, referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  






(Continued on the next page)
Lastly, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU is not raised by the record. Specifically, the Veteran reported during VA examinations in October 2009 and May 2010 that he was employed as a computer programmer. While it appears that the Veteran did not report his current employment status to the examiner in June 2012, and the examiner noted that his disability impacted his work in that he had difficulty eating, pain, and popping in the joints; there is no evidence or assertion that the Veteran is unemployable due to his service-connected TMJ. Further consideration of a TDIU is thus not warranted.  


ORDER

A rating in excess of 10 percent for service-connected TMJ, prior to June 9, 2012, is denied.

A rating in excess of 20 percent for service-connected TMJ, since June 9, 2012, is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


